Citation Nr: 1744776	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for chronic obstructive sleep apnea. 

2.  Entitlement to an initial rating in excess of 20 percent for left shoulder strain.

3.  Entitlement to an initial rating in excess of 20 percent for right shoulder strain. 

4.  Entitlement to service connection for a left forefinger disability.

5.  Entitlement to service connection for a disability manifested by pain in the arms.

6.  Entitlement to service connection for left heel disability.

7.  Entitlement to service connection for dry eyes.

8.  Entitlement to service connection for a sinus disability.

9.  Entitlement to service connection for asthma.
10.  Entitlement to service connection for a cardiovascular disability. 

11.  Entitlement to service connection for a hernia.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 2001, and from November 2011 to May 2012, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In the above-mentioned March 2010 rating decision, the RO also denied the Veteran's claims of entitlement to service connection for a chronic head injury, migraine headaches, a left toe disability, a right toe disability, scalp bumps, a condition on the back of the neck, a rash of the upper back, a rash of the chin, hemorrhoids, a left foot disability, a right foot disability, a right leg disability, and a left leg disability.  These issues were granted in an October 2016 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In July 2017, the Board sent a clarification letter to the Veteran inquiring whether he desired a Board hearing in conjunction with this appeal.  The letter informed the Veteran that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want a hearing.  As the Veteran did not respond, the Board will proceed accordingly.

The issues of entitlement to service connection for a disability manifested by pain in the arms, a left heel disability, dry eyes, a sinus disability, asthma, a cardiovascular disability, and a hernia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's sleep apnea did not manifest as chronic respiratory failure with carbon dioxide retention or cor pulmonale, and did not require a tracheostomy.

2.  The Veteran's left shoulder disability has been manifested with forward flexion and abduction past shoulder level, even when taking into account limited motion due to pain, fatigue, weakness, and a lack of endurance. 

3.  The Veteran's right shoulder disability has been manifested with forward flexion and abduction past shoulder level, even when taking into account limited motion due to pain, fatigue, weakness, and a lack of endurance. 

4.  Competent and credible evidence establishes that the Veteran has experienced a decreased range of motion in his left index finger since his active duty service. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for sleep apnea have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.3, 4.97, Diagnostic Code 6847 (2016).

2.  The criteria for a disability rating in excess of 20 percent for the service-connected left shoulder strain have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5201 (2016).

3.  The criteria for a disability rating in excess of 20 percent for the service-connected right shoulder strain have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5201 (2016).

4.  The criteria for service connection for a left forefinger disability have been met.  
38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016). 

Regarding VA's duty to notify, August 2009 and March 2013 pre-adjudication letters notified the Veteran of the information and evidence needed to substantiate his claims and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination to determine the severity of his service-connected shoulder disabilities in December 2015.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2016).  The Veteran and his representative have not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II. Increased Rating Claims

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

	A. Obstructive Sleep Apnea

Diagnostic Code 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The Veteran's obstructive sleep apnea is currently rated as 50 percent disabling.  As noted, in order to warrant the next higher 100 percent rating, the evidence must show chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; that the sleep apnea requires tracheostomy.

Evidence relevant to the level of severity of the Veteran's sleep apnea includes a private sleep study from August 2012.  This examination report shows that the Veteran underwent overnight polysomnography which resulted in a diagnosis of "severe obstructive sleep apnea."  The study recorded 264 respiratory disturbances which included 139 apneas and 125 hypopneas.  It was recommended that he use a CPAP machine to alleviate his sleep disordered breathing.  

Subsequent VA treatment records note the Veteran's diagnosis of obstructive sleep apnea, document his difficulty sleeping, and note the issuance of a CPAP machine.  See, e.g., an April 29, 2015 treatment record.  The medical evidence does not indicate that the Veteran experiences chronic respiratory failure with carbon dioxide retention, cor pulmonale, or required tracheostomy.  Moreover, the Veteran has not alleged that such symptomatology exits.  Accordingly, a higher rating under diagnostic code 6847 is not warranted.

	B. Right and Left Shoulder Disabilities 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The AOJ assigned the current 20 percent disability ratings under Diagnostic Code 5019, which governs ratings of bursitis and instructs to rate the disability as degenerative arthritis under Diagnostic Code 5003 based on limitation motion of the affected parts.  The diagnostic code pertaining to limitation of motion of the arm, Diagnostic Code 5201, provides that a rating of 20 percent is warranted when motion of the minor or major arm is limited to shoulder level.  Limitation of motion of the arm midway between the side and shoulder level results in a 20 percent rating for the minor arm, and a 30 percent rating for the major arm.  A limitation of motion of the arm to 25 degrees from the side results in a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Veteran was afforded a VA examination to determine the nature and severity of his shoulder disabilities in June 2013.  This report indicates that the Veteran is right handed and his right arm is therefore considered his dominant upper extremity.  See 38 C.F.R. § 4.70.

Upon examination in June 2013, the Veteran demonstrated 165 degrees of right shoulder flexion with no objective evidence of painful motion and 155 degrees of right shoulder abduction with pain beginning at 155 degrees.  Following repetitive use testing, the Veteran demonstrated 175 degrees of flexion and abduction in his right shoulder.  

The VA examination documented that the Veteran's left shoulder flexion was limited to 175 degrees and that he demonstrated full range of motion for his left shoulder abduction with no objective evidence of pain motion while performing either flexion or abduction.  Following repetitive use testing, the Veteran demonstrated 175 degrees of flexion and 180 degrees of abduction in his left shoulder. 

The June 2013 examination report notes that the Veteran experiences pain, weakness, fatigability and/or incoordination, but does not experience any additional functional impairment as a result.  The report documents the Veteran's complaints of flare-ups that cause pain from the shoulders to elbows when lifting something however, after clinical testing, the examiner stated that there is "no additional limitation of functional ability of the shoulder joint[s] during flare-ups or [after] repeated use over time."  It was also noted that the Veteran reported that he is "unable to partake in weight lifting like he used to" and that his shoulders will ache if he has to work on a computer for longer periods of time.

A VA treatment record from March 2015 documented the Veteran's complaints of shoulder pain, however, he admitted to lifting heavy weights in [the] gym" and he was advised to "stop lifting weights."  Three months later, in June 2015, the Veteran's complaints of shoulder pain were documented by a private clinician.  This record notes that the Veteran was still lifting weights; he had shoulder injections in the past to alleviate his pain, and has taken over the counter pain medication. 

The Veteran was afforded an additional VA shoulder examination in November 2015.  During the examination, the Veteran complained that he "was able to bench press 450 pounds prior to" his November 2011 deployment," but now his bench presses were "limited to 100 pounds."  The Veteran specifically reported that he does not experience flare-ups in either shoulder.

Physical testing conducted during the November 2015 VA examination revealed that the Veteran maintained 160 degrees of right shoulder flexion and 110 degrees of right shoulder abduction.  The report documents that pain was noted during his range of motion testing and that he experiences pain with weight bearing.  The examiner indicated that the Veteran was unable to perform repetitive-use testing with at least three repetitions due to pain; however, repetitive use over time would result in 160 degrees of flexion and 110 degrees of abduction and that these range of motion findings were medically consistent with the Veteran's statements describing functional loss with repetitive use over time. 

The Veteran's left shoulder range of motion was limited to 170 degrees of flexion and 140 degrees of abduction.  The report documents that pain was noted during his range of motion and that he experiences pain with weight bearing.  The examiner indicated that repetitive motion testing could not be conducted in the Veteran's left arm because of pain, and that he also experiences pain, fatigue, weakness, and a lack of endurance.  However, the examiner was able to state that the Veteran's range of motion following repetitive use would be limited to 170 degrees of flexion and 140 degrees of abduction and that these range of motion findings were medically consistent with the Veteran's statements describing functional loss with repetitive use over time.

A September 2015 VA treatment record reports that the Veteran no longer working out in a gym.  However, a July 2016 VA treatment record notes that the Veteran "works out with weights on a regular basis [and is] 'bench pressing 450 pounds.'"  He was described as "very stocky." 

Based on the findings recorded during the Veteran's VA examinations, the Board finds that a disability rating in excess of 20 percent may not be assigned for either shoulder.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The evidence of record, however, does not reflect impairment that warrants a higher rating based on the functional impairment of the Veteran's shoulders.  While the Veteran has complained of symptoms such as pain, fatigue, weakness, and a lack of endurance, the VA examinations revealed that the Veteran does not experience any additional functional limitations.  Moreover, the Veteran's ability to bench press nearly 500 pounds is not consistent with increased functional impairment due to pain, fatigue, weakness or a lack of endurance.  Accordingly, there is no basis for the assignment of additional disability due to fatigability, weakness, incoordination and the like. 

In light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

III. Service Connection

The Veteran contends that he injured his left forefinger while on active duty.  Specifically, he has claimed that he sprained his finger while landing on his hand after a parachute jump.  He contends that he has a limited range of motion which affects the grip of his left hand.  See the May 2012 VA examination report.

The Veteran's service treatment records document that in November 1999 he complained of a left forefinger injury.  Specifically, the Veteran reported that he had injured his left index finger four weeks ago and had reinjured it the night before.  It was noted that the finger was swollen and had a reduced range of motion. 

The Veteran was afforded a VA examination to determine the nature and extent of his finger disability in May 2012.  At that time, the examiner indicated that the Veteran did not have a finger disability.  However, range of motion testing indicated that the Veteran had a limited range of motion of the left index finger; specifically, the Veteran was unable to touch his fingertip to the proximal transverse crease of the palm.  It was also noted that he had pain in his left hand on palpation. 

Following the clinical examination, the May 2012 VA examiner stated that the Veteran's did not have a left forefinger disability related to his active duty service because "the condition had resolved."  However, the examiner did not comment on the etiology of the limitation of motion of the left forefinger that was documented in the examination report.

As noted, the Veteran contends that he has had ongoing problems with his forefinger and has endured swelling and pain on movement and usage of the finger that has continued since his active duty service.  See a June 2009 statement.  The Board notes that the Veteran is competent to describe the symptoms of his injury because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the lay statements in evidence credible.  Moreover, the Board finds that the Veteran's lay statements are sufficient to establish service connection for limitation of motion of the left index finger since service. 

In light of the medical evidence describing limitation of motion of the left forefinger in service and during the VA examination, and competent and credible evidence of symptoms since service, and resolving any doubt in the Veteran's favor, service connection for limitation of motion of the left forefinger is warranted. 


ORDER

A disability rating in excess of 50 percent for sleep apnea is denied. 

A disability rating in excess of 20 percent for right shoulder strain is denied.

A disability rating in excess of 20 percent for left shoulder strain is denied.

Service connection for limitation of motion of the left forefinger is granted.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

As noted in the introduction, the Veteran served on active duty from August 1989 to May 2001, and from November 2011 to May 2012.  Although the Veteran's service treatment records from his first period of service have been associated with the claims file, a complete set of his service treatment records from the second period of service have not been obtained.  Specifically, the Board notes that the record does not contain an entrance or separation examination from the Veteran's second period of service.  

Moreover, following the October 2016 Statement of the Case, additional relevant VA treatment records have been associated with the Veteran's file.  This evidence has not been considered by the AOJ and no waiver of initial consideration is of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  The RO should take all indicated action to contact the National Personnel Records Center (NPRC) and/or any other possible repository, and attempt to obtain a complete set of the Veteran's service treatment records from his second period of active duty service and any service treatment records from his service in the Army National Guard. 

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


